         Case 2:20-cr-00022-JAD-VCF Document 26 Filed 06/29/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     rebecca_levy@fd.org
 6
     Attorney for Andrew Bart Montenegro
 7
 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                              Case No. 2:20-cr-00022-JAD-VCF
11
                   Plaintiff,                               STIPULATION TO CONTINUE
12                                                          REVOCATION OF PRETRIAL
            v.
13                                                          RELEASE HEARING
     ANDREW BART MONTENEGRO,                                (First Request)
14
                   Defendant.
15
16          IT    IS   HEREBY        STIPULATED         AND      AGREED,    by    and       between
17   Nicholas A. Trutanich, United States Attorney, and Melanee Smith, Assistant United
18   States Attorney, counsel for the United Stated of America, and Rene L. Valladares, Federal
19   Public Defender, and Rebecca A. Levy Assistant Federal Public Defender, counsel for Andrew
20   Bart Montenegro that the Revocation of Pretrial Release Hearing currently scheduled on
21   Monday, June 29, 2020 at 10:30 a.m., be vacated and continued to a July 2, 2020 at a time
22   convenient to the Court.
23          This Stipulation is entered into for the following reasons:
24          1.     Defense counsel is unavailable for in-person hearing on June 29, 2020.
25          2.     The defendant is not custody and agrees with the need for the continuance.
26          3.     The parties agree to the need for continuance.
       Case 2:20-cr-00022-JAD-VCF Document 26 Filed 06/29/20 Page 2 of 3




 1        This is the first request for continuance filed herein.
 2        DATED this 27th day of June 2020.
 3
 4   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 5
 6     /s/ Rebecca A. Levy                               /s/ Melanee Smith
     By_____________________________                 By_____________________________
 7   REBECCA A. LEVY                                 MELANEE SMITH
     Assistant Federal Public Defender               Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
         Case 2:20-cr-00022-JAD-VCF Document 26 Filed 06/29/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:20-cr-00022-JAD-VCF
 4
                    Plaintiff,                             ORDER
 5
            v.
 6
     ANDREW BART MONTENEGRO,
 7
                    Defendant.
 8
 9
10          Based on the Stipulation of counsel, good cause appearing, and the best interests of

11   justice being served by the granting of the requested continuance:

12          IT IS THEREFORE ORDERED that the Revocation of Pretrial Release Hearing

13   currently scheduled on Monday, June 29, 2020 at 10:30 a.m., be vacated and continued to

14                atthe
     July 2, 2020 at 10:00
                        houra.m.
                             of _______.

15          DATED this 29th          day of June 2020.

16
17
                                                 UNITED
                                                 UNITED STATES MAGISTRATE
                                                        STATES DISTRICT    JUDGE
                                                                        JUDGE
18
19
20
21
22
23
24
25
26
